208 B.R. 238 (1996)
In re Roger William WINCEK, Jr., Debtor.
Roger William WINCEK, Jr., Appellant.
v.
Terry E. SMITH, as Trustee, et al., Appellees.
No. 96-944-Civ-T-23C.
United States District Court, M.D. Florida, Tampa Division.
October 30, 1996.
Roger William Wincek, Jr., Pal Harbor, FL, pro se.
Charles R. Wilson, U.S. Attys. Office, M. Dist. FL, Jacksonville, FL, Janet Reno, Atty. Gen., U.S. Dept. of Justice, Washington, DC, for I.R.S.
Eric Barksdale, Law Office of Eric Barksdale, Bradenton, FL, for Terry E. Smith, Chapter 13 trustee.


*239 ORDER

MERRYDAY, District Judge.
The Court has reviewed the parties' briefs and the record on appeal, including Judge Paul M. Glenn's excellent order of dismissal. Upon consideration, the decision of the bankruptcy court is AFFIRMED.[1] I agree with Judge Glenn that this case is properly limited to its facts. For example, the doctrine of unconstitutional conditions, to the extent it retains vitality, might invite different considerations and even a different result under different circumstances.
NOTES
[1]  The district court dispensed with oral argument pursuant to section (3) of paragraph two of rule 8012.